DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed January 12, 2022 (hereinafter “Reply”) and the accompanying information disclosure statement.
Claims 1-29 are amended.
Claims 1-29 are pending.

Information Disclosure Statement
The information disclosure statements submitted January 12, 2022 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-29 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-29 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-29 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites sending a request for a content; receiving multiple organic contents and multiple promoted contents; computing a quality score for each organic content among the multiple organic contents and for each promoted content among the multiple promoted contents, wherein the quality score represents a probability that a user engages with the each organic content and the each promoted content; generating a first arrangement by allocating multiple content slots associated with the webpage to the multiple organic contents and the multiple promoted contents based on the quality score associated with the each organic content; determining a utility value associated with a content slot among the multiple content slots by determining a user experience cost between showing the organic content in the content slot and showing the promoted content in the content slot; obtaining a termination condition indicating whether a minimum spacing between the multiple content slots has been achieved; until the termination condition is satisfied, iteratively performing: creating an arrangement associated with the webpage, wherein the arrangement has different promoted content compared to a previous arrangement, wherein the different promoted content includes different spacing between promoted content contained in the arrangement and promoted content in the previous arrangement; calculating a webpage utility score associated with the arrangement based on the user experience cost; comparing the multiple webpage utility scores to obtain the highest score; and selecting a webpage having the highest score to display to the user. Claims 2 and 17 recite similar features as claim 1. The remaining dependent claims further specify characteristics of the algorithms described above found in the independent claims or characteristics of data used therewith. 

These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed features identified above as well as several that are referred to generally as further specifications of the algorithms—e.g., the various calculations, dot-product operations, computing scores, predicting likelihoods, comparing costs, etc.—are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
Thus, the concepts set forth in claims 1-29 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 1 and 2 recite an organic system, a promoted system, that the steps are performed by a processor, generating a webpage (that distributes content via the Internet) that has the layout, and sending and receiving information to and from these computer systems. Claim 17 recites at least one hardware processor, at least one non-transitory memory, an organic system, a promoted system, that the steps are performed by a processor, generating a webpage (that distributes content via the Internet) that has the layout, and sending and receiving information to and from these computer systems.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the systems, processor, non-transitory memory, and webpage—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [00268]-[00275]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to sending and receiving information to and from these computer (e.g., by generating a webpage that distributes content via the Internet) systems is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of online computer systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 

Thus, claims 1-29 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-29 are directed to abstract ideas.

Step 2B
Claims 1-29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to sending and receiving information between the recited computer systems (e.g., by generating a webpage that distributes content via the Internet) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-29, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Statement Regarding Prior Art
Claim 1 recites features for determining a utility value associated with a content slot among the multiple content slots by determining a user experience cost between showing the organic content in the content slot and showing the promoted content in the content slot, obtaining a termination condition indicating whether a minimum spacing between the multiple content slots has been achieved until the termination condition is satisfied, iteratively performing the specified claims actions, calculating a webpage utility score associated with the arrangement based on the user experience cost, and comparing the multiple webpage utility scores to obtain the highest score. Claims 2 and 17 recite similar features.
Bhalgat et al. (U.S. Pub. No. 2016/0358229 A1) discloses social networking system that presents a content feed including organic content items and sponsored content items to a user. To maintain user interaction with the content feed, the social networking system determines probabilities of the user performing various types of interactions with a sponsored content item and accounts for the determined 
Tiwana et al. (U.S. Pub. No. 2020/0099746 A1) discloses techniques for automatically merging multiple content item queues. In one technique, a first set of content items of a first type is identified. A second set of content items of a second type that is different than first type is identified. The first set of content items and the second set of content items are merged in a content item feed. Such merging involves, for a particular slot in the content item feed: determining a previous slot that contains a first content item from the first set; determining a number of slots between the previous slot and the particular slot; based on the number of slots, generating a score for a second content item from the second set; and based on the score, determining whether to insert, into the particular slot, the second content item or a third content item from the first set of content item. However, Tiwana does not explicitly disclose the organic system provides an organic content without placing a bid for placement of the organic content; creating a first arrangement by allocating multiple content slots associated with the webpage to the multiple organic contents and the multiple promoted contents, determining a utility value associated with a content slot among the multiple content slots by determining a user experience cost between showing 
Yu et al. (U.S. Pub. No. 2016/0291914 A1) discloses a social networking system selects and presents content items to a user via a feed. In Yu, user interaction is scored using probabilities for interaction with organic and promoted content. However, Yu does not explicitly disclose adjusting content slots based upon a quality score.
Bargas et al. (U.S. Pub. No. 2017/0249658 A1) discloses using quality scores for content to bid on an allocation of slots. However, Bargas does not explicitly disclose reordering the slots by determining an auction bid indicating an increase in a probability that the user engages with the promoted content or iteration of slot changes using a termination condition. 
Barford et al. (“Adscape: harvesting and analyzing online display ads”. In Proceedings of the 23rd international conference on World wide web (WWW ‘14). Association for Computing Machinery, New York, NY, USA, 597–608, 2014), Kaya et al. (U.S. Pub. No. 2019/0158901 A1), and Ruiz et al. (U.S. Pub. No. 2017/0024761 A1) have been cited to further show the state of the art with respect to ordering targeted advertising placements.


Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues “the present claims are not directed to an abstract idea because, like the claims in DDR Holding, ‘the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.’” Reply, p. 17. 
Examiner disagrees for the following two reasons. 
First, to the extent that the claims can be considered to include an improvement, the improvement would be to content selection, which would be in the advertising and marketing fields—not to a particular technology or technological solution. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). 
Second, the problem of content selection or a solution thereto is not necessarily rooted in computer technology. As discussed in the rejections, the algorithms (which can be also identified as a simply as a thought process) identified as abstract ideas to solve issues in content selection are not tied to computer technology. Instead, these concepts apply to advertising and marketing generally. Their simple application to a particular technological environment—e.g., a webpage, print advertising, storefront advertising, word of mouth advertising, etc.—does not negate the character of these concepts as applying universally to other advertising and marketing contexts or necessarily “root” them in any particular context or technology.
Applicant argues like Example 37 of the Office’s subject matter guidance examples, “the current claims recite specific manner of automatically displaying advertisements (instead of icons) to the user based on user experience cost (instead of usage) which provides specific improvement over prior systems, resulting in improved user interface for electronic devices.” Reply, p. 18. 
Examiner disagrees for the following reasons.

Second, although the Office’s subject matter guidance examples may be useful for providing guidance as to how to apply the Alice test, these examples are not binding guidance and rules for augmenting the Alice test cannot be inferred therefrom.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622